Citation Nr: 9904205	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  95-01 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of portfolio loan 
indebtedness in the amount of $15,921.37.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The appellant served on active duty from June 1976 to June 
1979, and from August 1979 to August 1996.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1993 decision of the Committee 
on Waivers and Compromises (the Committee) of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In connection with his request for 
waiver, the appellant testified at a hearing held at the 
Roanoke, Virginia RO on April 9, 1993.  A transcript of that 
hearing is of record.  The Board remanded this case in October 
1996.

The validity of the loan guaranty indebtedness is not at 
issue on appeal.  It is noted that the appellant questioned 
whether he was liable for the resulting indebtedness based on 
his claim that he never received notice of the default and 
foreclosure.  This issue was addressed by the RO's Regional 
Counsel in an opinion dated in March 1998, who found the debt 
valid and enforceable against the appellant.  He was informed 
of this opinion by letter dated March 24, 1998, which 
included a copy of the aforementioned Regional Counsel 
opinion, and by the Committee's supplemental statement of the 
case issued in July 1998.  As he has not further disputed the 
validity of the debt, the only issue which remains on appeal 
at this time is waiver of recovery of the portfolio loan 
indebtedness.


FINDINGS OF FACT

1.  In October 1982, the appellant and his ex-wife financed 
the purchase of a house in Longwood, Florida, using a VA 
portfolio loan.

2.  A notice of default was received by VA in December 1987.  
It was noted that the first uncured default was on November 1, 
1987.  This default was never cured.

3.  A foreclosure sale was held on November 28, 1989.  The 
house was sold for an amount less than the outstanding 
principal, interest and foreclosure costs, resulting in a 
deficiency of $15,921.37.

4.  In view of the entire circumstances that led to the 
default and foreclosure, discussed in detail below in this 
decision, recovery of the entire amount of the VA portfolio 
loan indebtedness, plus all of the accrued interest, from the 
appellant would be inequitable.

5.  Based on evidence showing the fault of the appellant and 
his most current financial status, as reflected by information 
received in September 1994, recovery of a one-half portion of 
the outstanding indebtedness, in the amount of $7,960.68, plus 
interest thereon, would not be productive of undue financial 
hardship or otherwise inequitable.


CONCLUSIONS OF LAW

1.  After default, there was a loss of the property which 
served as security for the VA portfolio loan.  38 U.S.C.A. 
§ 5302 (West 1991); 38 C.F.R. § 1.964(a) (1998).

2.  Waiver of recovery of $7,960.68 of the outstanding 
portfolio loan indebtedness, plus the accrued interest on that 
amount, would be consistent with the principle of equity and 
good conscience.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. 
§ 1.965(a) (1998).

3.  Recovery of the remaining $7,960.68 of the indebtedness 
would not be contrary to the principle of equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. 
§ 1.965(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  That is, the Board finds that his claim is plausible 
and may be capable of substantiation, necessitating a 
thorough review of the evidence.  Furthermore, the Board 
finds that the appellant's waiver claim has been adequately 
developed for appellate purposes by the RO, and no additional 
development is warranted at this time.

In October 1982, the appellant and his former spouse financed 
the purchase of a house in Longwood, Florida, using a VA 
portfolio (vendee) mortgage loan.  The amount of the loan was 
$51,300, secured by a short form mortgage and mortgage note 
dated October 22, 1982.  VA later sold the loan to a private 
mortgage company, the Georgia Company, and that company 
serviced the loan up until the time of the default.

A Notice of Default received by the RO in December 1987 
indicated that the first uncured default was on November 1, 
1987.  This default was never cured.  The reason for the 
default was not then known, but it was later revealed that 
the default was precipitated by a marital separation and 
divorce.  In his waiver request, hearing testimony and 
pleadings of record, the appellant attributed the default to 
his absence while on active duty in the United States Navy 
during which time his ex-spouse apparently failed to make 
mortgage payments.  He also contended that he received bad 
advice from his divorce attorney regarding his liability on 
the mortgage vis-à-vis his former spouse following their 
martial separation.  He further contended that prior to his 
overseas duty transfer to Okinawa, Japan in January 1988, he 
was active in ensuring that his former spouse was paying the 
mortgage payment.  However, he maintained that he never knew 
of the default and foreclosure until 1992 when he attempted 
to buy a house with his current spouse using his VA loan 
guaranty benefits.

Following the default, VA repurchased the loan from the 
Georgia Company in March 1988.  Thereafter, mortgage 
foreclosure proceedings were initiated by VA in January 1989 
with a filing of a complaint and notice of lis pendens.  The 
appellant was personally served with these proceedings at his 
residence in Virginia on March 10, 1989.  With respect to 
this matter, and contrary to the appellant's testimony of 
record, the evidence on file strongly suggests that the 
appellant was well aware of the default on the subject 
property from the beginning; specifically, telephone log 
records indicated that a representative of the Georgia 
Company spoke to the appellant by telephone on December 3, 
1987, shortly after the default, at which time he stated that 
he could no longer afford the mortgage payments and that the 
house had been up for sale for the past five months.  
Further, he informed the mortgage holder that the house was 
vacant for the past year and that he was living in Virginia.

Development efforts undertaken by the RO as a result of the 
Board's remand of October 1996 disclosed that the appellant 
was in fact living in Virginia at the time of the default in 
November 1987.  As alluded to above, both he and his former 
spouse were active duty personnel in the United States Navy 
during the events in question.  Records obtained from the 
Naval Personnel Office corroborate the appellant's testimony 
to the extent that he claims he separated from his former 
spouse and left the subject property in early 1985; 
specifically, duty assignment reports disclose that he was 
working at the Naval Hospital in Orlando, Florida until 
January 1985 when he was reassigned to the Naval Hospital in 
Portsmouth, Virginia.  Additional documents in the file 
reflect that he moved to Virginia Beach, Virginia in 
connection with his transfer to the Portsmouth facility.

A judgment against the appellant and his former spouse on the 
defaulted loan was obtained in August 1989, and thereafter, 
the property was sold at a foreclosure sale in November 1989.  
However, it does not appear that collection efforts were 
initiated by VA against the appellant on the portfolio loan 
indebtedness.  At his hearing in April 1993, he stated that 
notwithstanding VA's noncollection on the debt, he could not 
buy a new house with his current spouse using his loan 
guaranty entitlement due to the indebtedness on the 
foreclosed Florida property.  However, a credit report 
obtained as a result of the Board's remand of October 1996 
revealed that he purchased a house in August 1995 using his 
VA loan guaranty benefits on a $92,000 loan.

Waiver of recovery of portfolio loan indebtedness may be 
authorized in a case in which collection of the debt would be 
against equity and good conscience.  38 U.S.C.A. § 5302(b) 
(West 1991).

"Equity and good conscience," will be applied when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
equity and good conscience means arriving at a fair decision 
between the obligor and the United States of America.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive:  (1) Fault of debtor; (2) Balancing of faults 
between debtor and VA; (3) Undue hardship; (4) Defeat the 
purpose for which benefits were intended; (5) Unjust 
enrichment; and, (6) Changing position to one's detriment by 
reliance on VA benefits through relinquishment of a valuable 
right or incurrence of a legal obligation.  See 38 C.F.R. 
§ 1.965 (1998).

In its decision of April 1993, the Committee concluded that 
there was no fraud, misrepresentation or bad faith involved 
in the creation of the indebtedness and thus, consideration 
of waiver of recovery of the debt under the standard of 
equity and good conscience was not precluded by law.  38 
C.F.R. § 1.965(b) (1998).  In this respect, the Board agrees 
with the Committee that there is no evidence of a willful 
intent on the part of the appellant to seek an unfair 
advantage.  However, the Board concludes that the pertinent 
facts in this case appear to warrant the exercise of 
reasonableness and moderation by the government with respect 
to collection of the outstanding portfolio loan indebtedness 
against the appellant, although as mentioned above, it does 
not appear that VA has pursued collection activity against 
him on this debt.

The appellant's November 1987 default on his mortgage 
obligation in the wake of his martial separation was 
regrettable.  At least to a certain degree, his failure to 
ensure that the marital home did not go into default without 
first seeking counsel from the mortgage holder or VA 
contributed to the default in this case for which the 
government sustained a loss of over $15,000.  Clearly, the 
appellant was at fault in the creation of the indebtedness; 
the short form mortgage and mortgage note he signed in 
October 1982 was a binding legal obligation for which he 
remained jointly and severally liable notwithstanding his 
marital situation.  Moreover, it should be pointed out that 
his separation agreement did not include any terms which 
could be construed as freeing him from his legal 
responsibility on the mortgage note.  Similarly, any alleged 
bad advice he may have received from his divorce attorney did 
not abrogate his obligations on the note.  However, a partial 
waiver is justified in this case in view of the entire 
circumstances that led to the default and foreclosure.  The 
Board finds it significant that the default was obviously 
caused by the appellant's divorce and loss of his ex-wife's 
support and income.  Although he was technically liable for 
the mortgage on a joint and several basis, the loan was 
evidently approved based on both of their incomes because she 
was a co-obligor under the terms of the mortgage note.  Thus, 
it is quite unrealistic to think that the appellant had the 
means to satisfy the terms of his mortgage without the 
financial assistance of his ex-wife.

With respect to the above, it is important to realize that 
the appellant was a young man at the time he acquired this 
loan and who along with his ex-wife had rather limited 
financial means.  A mortgage payment of nearly $700 in the 
mid 1980s for these individuals on active duty in the Navy as 
enlisted personnel was a significant financial burden which 
depended on their combined incomes.  It is conceded that 
similarly-situated individuals undergoing the trauma of 
divorce would in all likelihood have a great deal of 
difficulty meeting the terms of their mortgage.  Their 
situation was further complicated by a rather long-term 
separation that preceded the default in question and which 
included an out-of-state military transfer for the appellant.  
As it was he who left the marital residence in January 1985, 
the Board acknowledges that it must have been very difficult 
for him to maintain the mortgage with the cooperation of his 
ex-wife.

In addition, after the default, it appears that the appellant 
made an effort to sell the property.  These facts show that 
the appellant took some action to avoid foreclosure, and even 
though such action was unsuccessful, the fact that he 
attempted to list the property for sale reflects an 
understanding on his part of the seriousness of his 
predicament and the need to avoid a foreclosure.

However, balanced against the above-cited facts is the 
evidence which shows that the appellant took no other action 
to either cure the default or avoid foreclosure besides the 
aforementioned attempt to sell the property in 1987.  In his 
situation, he had plenty of time prior to the foreclosure 
sale in late November 1989 to seek the counsel of the holder 
or VA with regard to repayment plan options or alternatives 
to foreclosure, e.g., by requesting a deed-in-lieu of 
foreclosure.  As noted above, following his December 1987 
telephone call with the mortgage holder, the appellant took 
no further action to deal with this situation by seeking the 
advice and consent of either the holder or VA.  Moreover, it 
should be pointed out that he had returned to the United 
States from his overseas assignment in Japan by the beginning 
of February 1989.  Hence, he had more than sufficient time 
and motivation to get his financial problems in order.

His reliance on the contention that his ex-wife was in charge 
of the disposition of the subject property in support of his 
waiver claim lacks merit; as noted above, his separation and 
divorce did not contain terms which absolved him of further 
responsibility on the marital home and, by his own actions, 
i.e., the telephone call in December 1987, it is shown that 
he was well aware of the default and the need to dispose of 
the property in a manner such to avoid foreclosure and 
resulting liability.  His legal responsibilities germane to 
the mortgage note survived their separation and divorce and, 
factually, the evidence reflects that he understood this to 
be so, and if he did not, he should have because he has 
produced no evidence which proves he was released of all 
liability on the note.

In this regard, the Board will not entertain arguments which 
are clearly based on nothing more than non sum informatus as 
a theory of entitlement to waiver.  The rights and privileges 
of property ownership inherently include contractual duties 
and responsibilities.  Judging from the record in this case, 
it is readily apparent that the appellant was aware of these 
duties and responsibilities.  It is not shown or claimed that 
the appellant was mentally or physically incapable of 
understanding his obligations under the terms of the mortgage 
and mortgage note.  Thus, it was also his failure to comport 
himself as a responsible property owner in default that led 
to the foreclosure in this case, regardless of the actions of 
his ex-wife.

In view of the foregoing, the Board believes that the 
circumstances in this case appear to favor a need for 
reasonableness and moderation in the exercise of the 
government's rights.  While it is shown that the appellant 
was at fault for the creation of the loan guaranty 
indebtedness, the Board acknowledges that his ex-wife's 
actions played a significant role in the debt's creation as 
well.  Thus, in fairness to the appellant, the facts of this 
case support in the Board's view a partial waiver of the loan 
guaranty indebtedness which reflects the appellant's level of 
responsibility - one-half of the debt based on his actions 
judged against the actions of his ex-wife.

The Board does not find applicable to the facts in this case 
the other elements of the standard of equity and good 
conscience discussed above.  Specifically, there is 
absolutely no evidence of fault on the part of VA, any 
evidence that collection of the debt, either in whole or in 
part, would defeat the purposes for which benefits were 
intended, unjust enrichment, or evidence that the appellant 
changed his position to his detriment by reliance on VA 
benefits by giving up some other valuable right or legal 
obligation.

Regarding undue hardship, the Board notes that the 
appellant's most recent financial information, received along 
with his substantive appeal in September 1994, reflects that 
he and his current spouse were gainfully employed and that 
their combined income per month exceeded $3,500.  They 
reported over $3,500 in monthly expenses, but given the fact 
that they reported extensive credit card debt, the Board does 
not find evidence that the appellant would be deprived of the 
basic necessities of life by adjusting his outlays for these 
expenses so that monies could be applied to pay off the 
partially waived portfolio loan indebtedness, provided, as 
noted above, that collection on the debt was pursued by VA.  
More recent credit report information discloses that the 
appellant has found employment in Texas and that he purchased 
a house in August 1995 using his VA loan guaranty 
entitlement.  The element of "undue hardship" is invoked 
only where the collection of the debt would seriously impair 
the veteran-debtor's ability to "provide his/her family with 
the basic necessities of life."  See VBA Circular 20-90-5 
(February 12, 1990).  The veteran-debtor is reminded that he 
is expected to accord a government debt the same regard given 
to any other debt.  On these facts, the Board finds that the 
element of undue hardship is not shown in this case to 
justify a complete waiver of the debt.

Accordingly, the Board concludes that recovery of the 
remainder of the loan guaranty indebtedness, $7,960.68, plus 
accrued interest on that amount, is waived.  38 C.F.R. 
§§ 1.964(a)(2), 1.965(a) (1998).


ORDER

Waiver of recovery of portfolio loan indebtedness, in the 
amount of $7,960.681, plus accrued interest on that amount, 
is granted.

Waiver of recovery of the remaining indebtedness in the 
amount of $7,960.68 is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

